DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al. (US Patent Application Publication 20150044901 A1).
As per claim 1, DOI teaches a board connector 1, comprising: a housing 2 to be mounted on a circuit board B1; and a terminal fitting 14 mounted in the housing 2, wherein: the terminal fitting 14 includes a board connecting portion 41 projecting from a facing surface 11 of the housing 2 facing the circuit board B1 and to be surface-mounted on the circuit board B1, the board connecting portion 41 extends in a direction intersecting a facing direction Z of the circuit board B1 and the facing surface 11, and a jig accommodating portion 12a recessed from a region of the facing surface 11 not facing the board connecting portion 41 is formed in a region of the facing surface 11 facing the board connecting portion 41.
As per claim 2, DOI teaches a board connector 1, wherein: a soldered portion 41a to be conductively fixed to the circuit board B1 is formed on an extending end part of the board connecting portion 41, and a depth of the jig accommodating portion 12a is gradually increased from a projecting position 12b of the board connecting portion 41 in the facing surface 11 toward the soldered portion 41a.
As per claim 3, DOI teaches a board connector 1, wherein the board connecting portion 41 projects from the jig accommodating portion 12a to outside of the housing 2.
As per claim 4, DOI teaches a board connector 1, wherein: the terminal fitting 14s include first and second terminal fittings 14 alternately arranged side by side in parallel to an outer side surface (along 12a) of the housing 2, a first board connecting portion 41, the first board connecting portion 41 being the board connecting portion 41 of the first terminal fitting 14, includes a first base portion 42 projecting from the facing surface 11 at a right angle to the circuit board B1 and a first leg portion 41b extending from a projecting end of the first base portion 42 along the jig accommodating portion 12a, a second board connecting portion 51, the second board connecting portion 51 being the board connecting portion 41 of the second terminal fitting 14, includes a second base portion 55 projecting from the facing surface 11 at a right angle to the circuit board B1 and a second leg portion 51b extending from a projecting end of the second base portion 55 along the jig accommodating portion 12a, the first base portion 42 is arranged at a position closer to the outer side surface (along 12a) of the housing 2 than the second base portion 55, and the first leg portion 41b is arranged at a position more distant from the jig accommodating portion 12a than the second leg portion 51b in the facing direction Z of the facing surface 11 and the circuit board B1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831